07/28/2017


                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                     July 25, 2017 Session

                         MARTIN GOSS v. FRANKEY GOSS

                     Circuit Court for Knox County, Fourth Circuit
                        No. 92503 Gregory S. McMillan, Judge


                               No. E2017-00682-COA-R3-CV


The Notice of Appeal filed by the appellant, Martin Goss, states that the appellant is
appealing from a judgment entered on March 7, 2017. However, there is no final
judgment in the proceedings below and the case remains pending in the Trial Court. As
such, we lack jurisdiction to consider this appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

JOHN W. MCCLARTY, CHARLES D. SUSANO, JR., AND THOMAS R. FRIERSON, II, JJ.

Martin Luther Goss, Knoxville, Tennessee, appellant, pro se.

Michael L. DeBusk, Knoxville, Tennessee, for the appellee, Frankey Goss.

                                MEMORANDUM OPINION1

       This Court was alerted by the Trial Court Clerk, prior to transmission of the
record, that there was no final judgment entered on March 7, 2017, and that the case

      1
       Rule 10 of the Rules of the Court of Appeals provides as follows:

              This Court, with the concurrence of all judges participating in the case,
              may affirm, reverse or modify the actions of the trial court by
              memorandum opinion when a formal opinion would have no
              precedential value. When a case is decided by memorandum opinion it
              shall be designated “MEMORANDUM OPINION,” shall not be
              published, and shall not be cited or relied on for any reason in any
              unrelated case.
remained pending in the proceedings below. In fact, the March 7, 2017 order being
appealed set the case for a final hearing, among other things. As such, and pursuant to
Rule 13(b) of the Tennessee Rules of Appellate Procedure, this Court directed the
appellant to show cause why this appeal should not be dismissed for lack of subject
matter jurisdiction as the March 7, 2017 order was not a final judgment from which an
appeal as of right would lie. The appellant filed a response to the show cause order
acknowledging that the March 7, 2017 order “may not be a final judgment,” but asking
that this Court review it anyway as it represents “a pattern of fraud perpetrated on the
court.” The appellant’s request is not well-taken.

        “A final judgment is one that resolves all the issues in the case, ‘leaving nothing
else for the trial court to do.’” In re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn.
2003) (quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App.
1997)). “[A]ny order that adjudicates fewer than all the claims or the rights and liabilities
of fewer than all the parties is not enforceable or appealable and is subject to revision at
any time before entry of a final judgment adjudicating all the claims, rights, and liabilities
of all parties.” Tenn. R. App. P. 3(a). Because the order on appeal in not a final judgment
resolving all of the claims and issues in the proceedings below, this Court does not have
subject matter jurisdiction to adjudicate this appeal. See Bayberry Assocs. v. Jones, 783
S.W.2d 553, 559 (Tenn. 1990) (“Unless an appeal from an interlocutory order is provided
by the rules or by statute, appellate courts have jurisdiction over final judgments only.”).
While the Supreme Court in Bayberry remarked that there is “no bar” to the suspension
of the finality requirements of Rule 3(a) pursuant to Rule 2 of the Tennessee Rules of
Appellate Procedure, the appellant’s argument in support of suspension of the
requirements of the rule does not rise to the level necessary to allow this case to go
forward. See id. (noting that “there must be a good reason for suspension”). Moreover,
the question exists whether such a suspension would be proper given developments in the
law subsequent to Bayberry. See Ingram v. Wasson, 379 S.W.3d 227, 237 (Tenn. Ct.
App. 2011) (“Lack of appellate jurisdiction cannot be waived.”) (citing Meighan v. U.S.
Sprint Communications Co., 924 S.W.2d 632, 639 (Tenn. 1996)).

      Accordingly, this appeal is dismissed. Costs on appeal are taxed to the appellant,
Martin Luther Goss, for which execution may issue if necessary.



                                                                 PER CURIAM